Citation Nr: 0103083
Decision Date: 01/31/01	Archive Date: 03/12/01

DOCKET NO. 06-09 577               DATE JAN 31, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Waco, Texas

THE ISSUES

1. Entitlement to an initial disability rating in excess of 10
percent for bipolar disorder prior to August 21, 1995.

2. Entitlement to a disability rating in excess of 30 percent for
bipolar disorder from August 21, 1995.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

L. McCain Parson, Associate Counsel 

INTRODUCTION

The veteran had active military service from August 1971 to
September 1973. He had a period of active duty for training in June
1977.

This appeal originally came before the Board of Veterans' Appeals
(Board) on appeal from a May 1995 rating decision by the Department
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which
denied service connection for schizophrenia. Based on the receipt
of additional evidence, the RO awarded service connection for
bipolar disorder in November 1995, and assigned a 10 percent
evaluation, effective December 19, 1994. The veteran disagreed with
the effective date of the award and the assigned rating. In a
February 1996 rating decision, the RO assigned an effective date of
December 20, 1993 for the award of service connection for the
bipolar disorder. By rating decision in December 1996, the RO
increased the evaluation for bipolar disorder to 30 percent,
effective August 21, 1995. The Board entered a decision on these
issues in March 2000 denying an effective date earlier than
December 20, 1993 for the award of service connection, a rating in
excess of 10 percent for bipolar disorder prior to August 21, 1995,
as well as a rating in excess of 30 percent for bipolar disorder
from August 21, 1995.

The veteran appealed to the United States Court of Appeals for
Veterans Claims (hereinafter, "the Court"). In August 2000, both
parties filed a Joint Motion for Remand (Joint Motion). In an
Order, dated on August 15, 2000, the Court granted the Joint
Motion, vacating and remanding that part of the Board's March 2000
decision that denied a rating evaluation in excess of 10 percent
for bipolar disorder prior to August 21, 1995 and a rating
evaluation in excess of 30 percent for bipolar disorder from August
21, 1995, pursuant to 38 U.S.C.A. 7252(a) (West 1991), for
compliance with the Court's Order and the instructions contained in
the Joint

2 -

Motion. The remaining issue was dismissed. Copies of the Court
Order and the Joint Motion have been placed in the claims file.

In November 2000, the veteran through his representative submitted
a claim for increased compensation based on unemployability (VA
Form 21-8940). He asserts that his service-connected disability has
precluded him from following any substantially gainful occupation.
See 38 C.F.R. 4.16 (2000). This claim has not been developed for
appellate review and is referred to the RO for appropriate action.
See Brannon v. West, 12 Vet. App. 32, 34 (1998); Suttman v. Brown,
5 Vet. App. 127, 132 (1993).

REMAND

The Board stresses that a remand by the Court obligates the
Secretary to comply with the terms of the remand order and imposes
a concomitant duty to ensure compliance with those terms. See
Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its remand, the Court instructed the Secretary to review the
issues on appeal, that is, entitlement to an initial disability
rating in excess of 10 percent for bipolar disorder prior to August
21, 1995, and entitlement to a disability rating in excess of 30
percent for bipolar disorder from August 21, 1995, and provide an
adequate statement of reasons or bases for the decisions as
required by Mittleider v. West, 11 Vet. App. 181 (1998) (per curiam
order) and Shoemaker v. Derwinski, 3 Vet. App. 248, 252-54 (1992).
In readjudicating these claims, the Board has determined that
clarification of the evidence is required for a fully informed
decision. Specifically, a comprehensive VA psychiatric examination
with an opinion is required to resolve the nature and extent of the
bipolar disorder that existed prior to and from August 21, 1995.
See 38 C.F.R. 19.9 (2000); Ardison v. Brown, 6 Vet. App. 405, 407
(1994).

The Board observes that the veteran through his representative
submitted Social Security Disability records directly to the Board
in November 2000 under waiver for consideration in the adjudication
of his claims consistent with the Court's

- 3 -

remand instructions. Under the circumstances of this case, the
Social Security Disability records must be reviewed by the RO
pursuant to its review and development of the record.

The Board acknowledges that this appeal is derivative of an
original award of service connection. In such cases, all relevant
and adequate medical data of record that falls within the scope of
the appeal should be addressed. See Fenderson v. West, 12 Vet. App.
119 (1999); Powell v. West, 13 Vet. App. 31, 35 (1999). On remand,
the RO must consider the applicability of a higher rating for the
entire period in which the appeal has been pending. See Fenderson,
12 Vet. App. 119. Additionally, during the pendency of this appeal,
the diagnostic criteria for rating mental disorders were amended
effective November 7, 1996. See 38 C.F.R. 4.132, Diagnostic Code
9206 (in effect prior to November 7, 1996) as amended by 61 Fed.
Reg. 52,700 (October 8, 1996) and codified at 38 C.F.R. 4.130,
Diagnostic Code 9432 (effective from November 7, 1996). Where a law
or regulation changes after a claim has been filed or reopened, but
before the administrative or judicial appeal process has been
concluded, the version most favorable to a veteran applies unless
Congress provided otherwise or permitted the Secretary to do
otherwise and the Secretary does so. See Marcoux v. Brown, 9 Vet.
App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 (1991); see
also VAOGCPREC 69-90 (55 Fed. Reg. 43254 (1990)). Thus, the claims
for higher initial ratings for the bipolar disorder should be
evaluated under both the old and the new rating criteria to
determine which version is most favorable to the veteran.

To ensure full compliance with VA's duty to assist and due process
requirements, this case must be REMANDED to the RO for the
following actions:

1. The RO should contact the veteran and request that he furnish
the names, addresses, and dates of treatment of all medical
providers from whom he has received treatment for the psychiatric
disorder since 1993. After securing the necessary authorizations
for release of this information, the RO should obtain copies of all
treatment records referred to by the

4 -

veteran that have not been associated with the claims folder. The
record request should also include VA psychiatric treatment records
for the period from December 1998 to the present. Any negative
responses should be associated with the claims folder.

2. Then, the veteran should be afforded a VA psychiatric
examination to determine the nature and severity of the bipolar
disorder. All necessary and indicated tests should be completed and
associated with the claims folder. It is imperative that the claims
folder-be made available to the examiner in conjunction with the
examination in this case. Based on a review of the claims file, to
include the results of the current VA psychiatric examination, and
the application of the American Psychiatric Association's
Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), the
examiner is requested to:

(a) Chronicle the history of the veteran's psychiatric symptoms up
to the August 1995 .VA psychiatric examination. Then, the examiner
should assign a global assessment of functioning score (GAF) based
on the clinical symptoms and a definition of the numerical code
assigned for the period from June 1977 to August 1995. If it is not
possible to assign a GAF score that is reflective of the entire
period, the examiner should state why.

(i)  If possible, the examiner should explain whether the clinical
findings

- 5 -

documented between December 1993 and September 1994 comport with a
global assessment of functioning score (GAF) of 60-75;

(ii)  In August 1995, what clinical symptoms were present to
warrant a GAF score of 45 that were not present in September 1994;
and

(iii) The psychiatrist should describe how the symptoms of the
bipolar disorder affect the veteran's social and industrial
capacity.

(b) Next, the examiner should comment on the current manifestations
of the bipolar disorder and assign a GAF score with a definition of
the numerical code assigned.

(i)  Based on all the evidence, the examiner should comment on
whether the bipolar disorder has improved, worsened, or remained
the same since August 1995, to include his social and industrial
functioning.

The report of the examination should include a complete rationale
for all opinions expressed.

3. The RO should review the evidence to ensure that all development
actions have been completed. The Board is obligated by law to
ensure that the RO complies with its directives, as well as those
of the

- 6 -

Court. The Court has stated that compliance by the Board or the RO
is neither optional nor discretionary, See Stegall, 11 Vet. App.
268.

4. The RO should again review the evidence and adjudicate the
issues on appeal, that is, entitlement to an initial disability
rating in excess of 10 percent for bipolar disorder prior to August
21, 1995, and entitlement to a disability rating in excess of 30
percent for bipolar disorder from August 21, 1995. See 38 C.F.R.
4.132, Diagnostic Code 9206 (prior to November 7, 1996) as amended
by 61 Fed. Reg. 52,700 (October 8, 1996) and codified at 38 C.F.R.
4.130, Diagnostic Code 9432 (effective November 7, 1996); see also
Fenderson and Powell, both supra.

If the determinations remain unfavorable to the veteran, he and his
representative should be furnished a supplemental statement of the
case which reflects the RO's consideration of all additional
evidence, the laws and regulations governing the claims, and the
opportunity to respond.

Thereafter, the case should be returned to the Board, if
appropriate. The Board intimates no opinion, either factual or
legal, as to the ultimate outcome of this case. The veteran need
take no action unless otherwise notified.

The veteran has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the RO.
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United

7 - 

States Court of Appeals for Veterans Claims (Court) for additional
development or other appropriate action must be handled in an
expeditious manner. See The Veterans' Benefits Improvements Act of
1994, Pub. L. No. 103-446, 302, 108 Stat. 4645, 4658 (1994), 38
U.S.C.A. 5101 (West Supp. 2000)(Historical and Statutory Notes). In
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV,
directs the ROs to provide expeditious handling of all cases that
have been remanded by the Board and the Court. See M21-1, Part IV,
paras. 8.44-8.45 and 38.02-38.03.

James R. Siegel 
Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board of Veterans' Appeals is appealable to the United States
Court of Appeals for Veterans Claims. This remand is in the nature
of a preliminary order and does not constitute a decision of the
Board on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).


- 8 -


